Onidon No. O-GO02
                               63:  Arrests - sczrchos vrithout
                                    w?.rrazlt
                                           - probable cause -
                                ,   faes.
                Pcur request for ogdd.cm hm been redeived'azxl
~~~~s'ullg      considor~~;bythis &psrtxezt. id quote frcxu
y:. .Qi‘   rs!&st 2x3fOllOix38
                Y3evaral questionshave arisen in this
           county relative to the,progorprocadtie to
           be followed with ,refcrenceto'the ahacking
           of triicksfor tha.purposeof ascertainingwhe-
           the= or not the ro&stntion papors are being .'.'.
           carried in the truclrs et all t-es, as re-.
           'quire8by Article   827a, Sec. zj, Pi DC 1936, ~: ~.
           an& also forthe purgoae of asc@dining
           whetrrJcor oat the @xiv&s of said tmcks
           have ,qbauffe>urs licenses,es roguired by law,
           am.!tlrolo@l.ity of the procedure bein$"rol-
           lowe by the polioe officers of th5s county ~.
           in mk5ng those routlne cheeks.

                YI6 that you my be ~05~ fe!+iar wlth
           the~quostionothat hnve arisen we will state'
           a.caso, which co believe involvee every point
           on wh5ch we till ask your o~~inion:
                "A deputy constcblestaticfis h&self on     :
           one of our busiest thoroughfares,the 8-e
           boinc!n iZt,ai,o
                         highxmy between the Citic8 Of
           ljeau&nt, Texas, and,Port hrtlmx, Texas, an&
           flag &mn each OE~ ev&y truak or COI?imrCial
           notor vohlole paasing'alongsaid hi&my.~     (Xt
                                                        t




                                                                  _.   ..,._-
                                                           ‘d


i DoEonorcble
           J. C. VOYLOS, X?~QCI
                              L7
!

          ~15.11
               bo noted hero t!22tth03e trucks and
          coxmeroialmotor VOliiCl?3 are cot ononly
          violzltin.;
                    a5y'of'thels\:isof t?As S',ate,
          such CL.3
                  s-kOdi.?#&run5i53 7:ithvutoufii-
          ci-c: claaranco li::hts,ate;, but are be-
          in; 3to;;yu for t&3 6315~:)tlr~>oce
                                           of 3 rv*u-
          tl~o check to act if the ra:istxtion papers'
          ax-3in the trwks CC? wketk~r or not the
          Crivars am In'px73oa3fonof n cbnrffcur*s
          licoaso to oportitotha came),
                wAfteb the truok ia ato,;p!cd
                                            it io
           s~x~xhwl tv 800 v&thor tke ro~s%m?t?tir;n
          ;>2poroare .io the n&c and t5o driver lo hsk-
           od whathoy or not he hna 8 chouPi"our*s
          license. IT the.re&stwtion pqcrn are
          avt in the truck, or if t&e driver doss
          nz-thave a cheuSfeurtsIiocnue, as reQalr%a
          ,by law, then and in thnt event the driver ~.
          Is give5 a,ticket, such as is &.vcn in
i         s$eclin~ cases;requiring the drivar to
          a:Denr at a named Court, on a ~rtlcular.
          dc.ts. The'oSficer'maklu~the arrest then
          zc.csiato the JuctlWCourt an& in several
          instances the drlver’of tSo mtor vehicle,
          iVh0 has bce5 given a ticket, appears in
    :     Court on the eate named theroj.n,~enters
          his plea oP,&ilty on& pays his U.50 an& L
          costs. IE mm      instancesno warrant of
          arrest 'isever issued by the Justice of the.
          Il:=ac'a
                 an6 in S&?m instmces the Justice
          809s 5ot fswo a sub::oe.za Sor the w2Cnes~aes.
          It is oftea the case t?xitY~!IEJ~
                                          the Bol'cndant
          qponrs he ;loaciqg.iZQ before the Justloo
          ol"Paqoa jjlthe dbsanca US the arrest.-
          02icer or any other Attne,saor wLtnesses.
              "The qu8ntionsarinluy,.out of the abtm
          stata pf facts,,and on rhich your opinion
        . 13 raquosted,are:
               "(1) Does a Sheriff,  Zm~x&y Sxwlff,
             Con&able, Deputy ConstabLe,City folice,
             Cffioor or IIi@xjapPatrolmen hcve the
             legal right to sto3 any motor vahicle, .
             be it a.comz~crcialmotor vcbiclo or
             othor.vlse,~unlonstha &river of said
 .
Eor,orabls
         2. C. Voylos, l'aze9 .'


        -0tor vohlclo 13 o>clllyviolztir;::
                                          sczo
        la? 3.hv.lcwof the arrcstlr~ officer,
        cr unless t,hoarrast:il~office? !x3
        ~robt:bloCQu.%¶to axto2the oarnOaad
        sc::rchthe rchiclo to ascertain.x~hethor
        ox cot rc&3tration ppers em hei2.r:
        mrried, as requiraa by Article f327e,
        Sec. 5, ?. c. 199S?
          *cur e_Di-?i
                    on:
          W0 find no ~rovlsfor ir.the l:lw:.ivk~
     a~.;r
         sf the P,aca OPficers.zUmi:above the
     leg1 rf,+i to stop coy n5to-rvehicle uu1333
     thq hzwo arobablo cause OCRunless a c?rivor.of
     tlk3scmo Is violctic~ 3x33 low in their pp3-
     senqo, such 'assp3eai22, r~z2i.C~TJithCUtClear-   .
          li@lt.s,atc. In Cornelius 03 2enrch ucd
     to..23
     5eizur0, Sooond Edition, Z,rgos41-42, the
     author ~80s these words:
        n"?!ithouta doubt, the abolition or
       constitutionalrestraintsaC.ninst~un-
       masorx~blo searches ana oofsuros would
       be of assistance in detsoti~* ati appre-
       hem¶ing violators of law -~~sosz3thing~
       6&e:,tly.t0  be aesiroa; Buti on the
       cthor hand, if 4:.o'fTlcarsof the law
       ':.ore given unlizAta& license to search
       parsons; homes, ofilces.,  eutmobiles,
       aa& effects mhonever they aeaire, the
       nzt.ion vioaldbo sa%dlod.vAtha nui3ance
       of the first m&tude       which, in it-    '
       mlf, woula.tt?ndto brir,!:  all 1m.s in-
       to~disrep.ate.If, for exkm$.e (es has
       Srequeatly beeh tho caso),~an over-
       zaclous oifiaer shoulclotation hiasol~
       on 0p.e of our trunk ~~&mc,:~s, ovar which
       thousezds of &utozobiIwYtravel each &y,
       stc? every oar en& search the occupants,
       goatly to tha nnnoyama and huzallietlon
       of mny innocent:peo:le,would not awh
       a pcctioo tend to briJ:gunneoessarypro-
       judice and oiliuaU~OC the low itself?'
.~onorabloJ. C. Voylc3, I'eg 4


          Tlmro%3ro, 3.5our o_sinior.
                                    Police offi-
     ems have co l-g?1 r$:Lt to sto,;)
                                     trucks, notor
     vohiclos or ;ws3enAgor
                          cars la the vlayoutlin-
     ed cibovo.
          "(2) Cozs zay Li:?!icF:
                               C$$icor, and xiore
        c3pcially t2030 .~:~~0ds::jov0,
                                      ksv0 th0
        ri.:htundsr t&o 1:2xns it 13 :aJ'witton
        tc .:ivef:tiY+?t w?oroin the flrivoror
        t.h3.zotorvo!:iclois required to apgenr
        ir.Cyrtczt a later riatc,orce_ntthe via-
        latioo for sgwdinr;P
          "Cur Opinion:
             T-l!0
                 find no ,orovisics
                                  for thi3 proceaure
     isthe Statxte3 for any violation of the hl@~
     -cz:y ISY:S other thnn spobinc. Artic'lo792
     :'.C. reads a3 folloxs:
          .*'In0830 of a&y proon err&cd for
        violntioq of.tbs.prcoedir~ artiolos ra-
       .P.ttinzto.s:aod of rbhTclos, unloas such
        mmon   so 3rrosto&    shall   aci29cathat fit3
        50 taken forth?TitbSaZo'ore    a Co;urtof
        c~~Faton~.j~~iedfctior:~~or     aa imodiate:.
        ?x%arir*~,tho arrostlnC o~f'ica~'5hs1l
        take tho liceme mmber, nazs.8      and'mka
        of tho car,'t?.o   r,om and address of'the ..'~
        operator or driver ,theraof,u=a notiry
        rich oprator or~ariver in writing to
        e?pear before.a dez,l::antati   Court of
        cozsetent ji12l3Biction     at~a tine and :
        olac0 to be slmAkfod in suohvrltten
       .;lotioawe+*.

          "TS.9 ,$rticlc,i,lour o~inion,.olesrly.atatas
     that a notice to a>sear~only a>>1103 in cpoedilig
     02SQS.
          "(3) If a ticket 1.3~ive.afor any
        vfolatlon of the tmi'fic laws of thio
        x2t0, otnnr tiii;Ll.for O~CCcliFl;, t.0 C.r:-
        nesr in Court at a mm&      &ate tharain
        &cl the driver fail.3to end rofuaoe to
       .cm.r~into Ccsc;;-t
                         on.:~.id  &to, will hi3
        failure to tqr,enrin Court be the basi3
        OP th3 fil5.2; of.awthor co1+aint, for’~
        fetiro to a?,car?
      “Our .opition: I
      **Ifw'I08r8 Gorract'in our opinion on
 .2uStfCin,:;O. 2; that is, that th0 firIY%Stin~
 officer ha8 no rl,#itto t7iv.efi~‘tlcket for any.
 traffic 1aW violatim, other than for speed-,
 i;e, thes it.ls our opzLaicnthat the ayrast
.is illo~xd and tiaximctiaa co varrant of
arrast is ,&sued the Justice of Peace could
 :mt clxrjo for t&8 sa!ze,txr would~the ar-
 rilstil?i,:
         officer be kmtitled to an arrest fee.
     "(5) If tho dof&ilant appeers in
   COUi%, in rx%_?Ou3QtG n tiCkGt ,$Ven .'
   to him for my troffia law ViObtiGn,
   othor than spaeaing, and zhe arrestin;:
   oirfaar 81s~ cppoars In Court at tbo
   srh tim,.and no sub>oana has boon is-
   saza by the Just&c 0: the Peace roqAr-
   3.4;tho proeonce of the axresting offi-
   CBY?, or anyother v:itnessos, weld the
   arrest&q officer, m3el.y by his presence
   in Court, be entitled to a WitaesS  fee,
   evan thoqh ho wns remdy a& wllli~~'to
   testify in the case?
       "12 GUI'OTXhliGLl  th8 ClT!lBt MiZSillC&,
 T.G&b:-,osnah&qy       bsgrtissu.:drequiring the
 ~xosGnco.Githe armsting GffiCW, OP ailg
 3tl:m i.litncss,  iids~033 wi33enc8 in Court
 xould not 8fititl8 hb (t&e &rreStinG OffiOor)
 to e v:litnoss fim,  avm   tkc~~~h to stooa ready
 end v~Uli.in~,tto tostlfy in ttc case. Arti-
 cl0 iO80, Cod0 of Cr%insl Procmiure,retdo
 as follo"xf3:
     n%o"foss Call ba allovwd to a par-
    3Gn aS~'iiitne32
                   fmS IUllt?SSsuch person
    kas boon sub?oor?od,attached or racog-
    .nihd aa d ~vGtJieas
                       in tFLecasf3,9
      "(6) iMk3r the facts.'atstsd in *es-
    tion 5; if the do,"onda?tis'in Court
    aad has..notbefore bo'enso-god with a
    warrant af arrant and a warrmt of ar-
    rest is Lz the officar'*ahazds,~oan he
    leglly serve tho defem2ant u3oq his
   ..ap_=ocrance
               in cwrf and then ohar&e an
    qrost Pee therein7
      "Our'Opiniom
       "If the warrant of.arrostham bean is-
 ~srlodend ls.in thahmC1R of the Gffictir,then
. ttio aur opinion th=:t'!lacan mr'v8 the same .
  upon tko a~f&mt    at tlmt tine,,v&ether 216
  b8 ilJCOUXt'GX &it'GUyOtht2l'
                              @.a@c8.
                                                     .
      "(7) If ycu hol@,tbat police offi-
    cers do net &IVO the.rin,htto stag
    notor-uehioles,as cmtlined~fo Qxestion
    Xc. 1, theo en&-in thut event woul& the     .
    officer so sto-r,pfng
                        cna sezmZxl.n~ the
    t.rucks~endo'+er cotor.vabiclcobe
    &.lt~ Of'tht3GffWX3a Of US&WfUl q-           '
    rost?.~
       "Our Opinlont
~oGorG.Sls
         J. C. Voylas, ?Gee 7

                                                        '_
         wArtic   1169,   mm1   Code, roads   as fol-
    1OWs:
          "*False iqrinorzxentio the wllful
       detention of ahother e.gain3this ccn-
       rrcnt'and   whora it is uot eqressly Gu-
       thorized by'lav;,?.hethersuch dchontion
       bo effect& by an msault, by octwl
       violenao    to ttm 176r30~, by tbzents or
       by any other which restrainsthe srty
       so detained frm reuoviog fro2 oae ?l.oce
       to another as he rcay3ee pr0;er.l.
                     .
          TLn view of this Sto.teit is our opi&
    iGE tl.xtt  the orfiaer would be guilty ot.tho
    offense of fnlse inprfsonmnt in clakingthe'
    arrost.as outlined in~QIe3tiGnEO* 1,"
          Seotion.Ba pf Article 827a Vernon's Annotz?t,ed.
Texan Paal Cob, (tsamended by tho,Aats of 1941, 47th,Le@-
lature of Texas, reads as follorrs:
         "S6C. 5%   Upqn application for ragis-
   'tration of'any ao?xmrcialnotor vehicle,
    truck troator, trailor or seti-treilbr,the .
    cippllcantshall deliver to,bhc Tax Collegtor,'
    or.one of hi0 auly authorized deputies, an               ..
    affldevit &iIy sworn to berore an offiuer.au-
    thorizea to e@.ministerocths, showing the walefit
    of said vehicle, tha 32ax.imm l0ca to be.tmns-
    ported th5roix2,end the total gross wel@t for
   +hich 3nid vahiale is to bo rtqiisterod,  whiah
    nffidovit shall be,~lsapton.fiLe by the Col-
    lector. The license reoeigt issued to the.
    apglicnnt shall ~130 show stlidtot31 e;ro3s
    wei&t for which 3aia vehicle 13 regiStered,
    A copy OS sairlreceipt e&ill be anrried at      .
    all tines on any~such vshiale whil.8s&m ia
    u?on the public highwxf.           ..
         rrPhacopy of tho reciistrotionliaense re-
    colpt above reqtirad shall be admissible,in
    evidenaain any cause in vihichtho gross-regis-
    tered reiyhbtof such vahlolo is-an.ijSUe, 3od
    s&311 ba prima facie eviUonce of tha gross
    weight for which 3uch vehicle i3 re&stGred.
    Suah,aogy of the rogiistretlonliaense receipt
'Donorable3. C. Voyles, Pege 8


    shall be 8isplaycd.toany officer authorized
    ;;,;;Egrcathls,Act, upon reciuestby suoh
           .        :
         The driver, o~mtr, cpomtor, or other
    parson opc?atinS or driving cuch rehiclo,
    fciliq to co~gly tith this provision of tfiis
    Act, shall be S-uiltyof a xistdazeanor aud .
    u2on conviction shell be fined in any sun
    not ercccdln~ !%o HWlred (:~200,00)  Dollars.W
          Article 827a, Sactiou 0, VerE,on*sAnnotated Texas
Peal Cc4a, cs czeuded by the Acts of 1941, 47th Legislature
of Texas, treadsas folio-mr
           "Sec. 0. Any licons0 ale wi3lghtinspec-
     tor of the DeDnrtmontof.i%.ablic Safety, any
     ti@:ag patrolma or ary sheriff or his duly
     authorized deputy having reason to believe
     ths% the Cross woi&t ai'a loa&ed.vehiclois
     uulaprfulis 'authorizedto neigh the ame by
  . mans ,ofportableor statlohary scales fur-
     nish& or established.bpthe Department of
     ?ublio Safety, or cause the sane to be weigh-
     odby tiny public weigher, aha to reguire
     that such vehicle be driven to tho oearost ~.
     available acaies in the dlreotion of uestiha~
     tlon, for the purDos0 of wei&ing.. In the
     event the &ross Wei&& ai any such vehicle e
     bo fog& to exceed the mzim.m gross weight
     authorizedby km, such Uxmse and weight
     inspector, .hl@~my Eatrolmn,   bheriff, or his   '~
  ._ ,$ulyauthorize&a.eputyshall Emand anilrc-
     wire the operator or ohwer thareof to WI-      (
     lood such.portionof the lead OQ my be.nat-
     esscxy to deoreaso the  gross w&&t   of such
     vehicle to tho.mzizn& Cross w&&it authorized
     by law. Drovided, however, that if such loed.
     cocsists 0%'livestock, Derlshablemerchandise,
     0::Mrcbanaise that may be &maSed or daotroy-
     e5 bythe weather, then such operator shall
     be pamitted to proceed to the nscrest ptic-
     tlcal unlontiingDoint in'tho &irection of
     dssticationbosom discberginf;   said excess
     qcrgo. ?he officers nix%& heroin are the
     only officers euthorized to enforce the pro-
     visions of this Act."
 zonom3la S. C. Voyles, ?eae 9


          Prior to its irzx&:ent In 1941, the above quoted
 s;otutsresd GS follO?vS:
          '"Al%. owe, sec. 0. s&n:' liccnee end
             ir;s?octorof '-;hc
      -.73i;ktj               StcrteXI.~hczyde-
                ix-ir~~~
      ,-,:xt2a-rt,     rsz3o;ito boliavo t.?xttba
      :rOSS     Y,X3i;+t     Of   (3 lOSk!d   $6%C16   iS   Ur?hV;-
     ful, is Suthorized to xei~h 3~ C-ZX?G either
     .bY93nns of aortz&le or sts:icci:ryScales,
     cad to~reqcirot&t swfi vehicle be driven
     tc '*h,s
            Lxa-ffS$scslss La t&J ovsnt GUCb
     scales SEc Within tv:O miles. The ina;cctor
     f!zythen rcquiro the driver or operctor to
     unload Izx&ictely such portion of the load
     tismy be neceSsury to Qccrccoe the gross
     xekght'ot Such vehicle to the maz&uxrngross
     w&ht SpecIfIod by tl;Is>&,.*
              The courts have not yet construed     the 1941 amand-
 ncntsto BoctIonS :.aSnd 6 of Article 02?r, supra. EO%6V6&',
 tne cc,urtshave construed t.henbove quoted SeotIons'.whIah
 ~::'c)re
        in effect Drier to the 1941 ~33ndi3ents.           '.:
              The c&,Seof DeShonyjYotor Freight LIneS, Inc. v.
 EogaLs, ct al, 99 Sl %L (2d) 1033, held thnt n trucking corn-
 wny wcs entitled to nn,order rcotrziningeheriff,~deputy
 Sheriff,hi&:tiy.offIoer,~    0onSbcbles, deputy oonstsblea,
zcd   cousty   otto~rneyfrom czraS;tieg~truck   drivers and Leigh-
 ins end'c~usfn~to be mel~hndtraoks for the >ux-goaeof aa-
 certa5niq wheth& they vrcrelixded in 0XCCSf3Of 7,000 ?OUndS
 s-iccothe Ste.tuta(t!lenin :orco B 327a, Sec. 6, prior to
 the 1941 amondmant).conferredSuch.euthorityon 1IoenSo and
 ?!irii::;ht:
           insspectors.The cs.m ix-Bnsd v. State, 96 3.~W. (2d)                           :
 ~&91,wnS aitad in,tha court*s ,ogis?ion.     In the fic~daSSo,
 the arrest w~a mado by a cocntxblowhom Judge~?5orrow        of tho.
 ~'0x23 Court of Crizinol .&pgaels  held v~cSwithout eutiorlty
 t,o.azrcct   without~%vcrmnt,~fc.trofuoel to drive truck to
 sales to esc~tinin whothctrthe truck vz%ooverloaded,under
 StetcteSvesting paoce officers with right to arrest wIthout~
 xarr%;otIf breach of tha peaoe Is being co%I.tted in officers*
-preeezxe,    the oporatfon of an overloadedtru’cl:    not being
 ?or se % breech of the peacen.                 < .
              '?!O   qUot6    l'rOI2 JU&p     Chrp'S   .OophbQ        (!?QXSS   ~U~nms6
court')In the cnne of Dew Way Lumber Compeny v. ZUIth, 96
s. ‘i7.
      (2d) 290, as f0110wS:
     honorableJ. C. Vdyles, P@e 10


                 "The dcinnnt pur:,oneof the lams on-
          acted on tf;issubject Is the safety of the
          y.15110fro21injury ma 103s of life through
          the operstion of motor vehicles on the!sub-
          lit2hl&?rep. it is n zettitrof CO2?OIl~
          ki3cl~~eago    that nany parsons are injured, and
          mung liv03 lost, thrsu::;h    the operation of
          notor vo!d.c133 OII the ;:ubllchi$r.z%ys. Thio
          l?iT::.~OlSO b.23 for its ru~:sonable:urgoss the
          potcction of the highxsys frozmthe opera-
         -tion of ovarloadodtruaks thereonl~ Under
          tl-clclw,officers d33igtsr:t3a to enforce the
          rrcvlsions thereof shoul.8hzve the right to
          &zzuxI that operators of motor vehicles
          CM?I their yoraits fcslaod~byvlrtue     of arti-
     .    cPe QJlb, v@thout a search warrant. ,tfit
          x?re necessary that a sewoh,warrr3ntshould
          b.erequirollto obtain such information,
          one of the ~main~urpossu of tha law would .
          ba nullified. ~If an ofi'ice~r    authorized
          to enforaa the lawapyroaches the driver
         of o motor vohfole fox the pu~?posa of csaer:
         teinlng if he has a per;ait.tooperate the                 ,
          c'sm on the zublic hi,&~tqs, ana the driver
         declines or refuses to show such permit, it
         losic~iig   r0ii0m   that   tie   0ffmr   psOtid   hav0
          probable cause to ~belIevethnt tho motor
.'        vehiole is being operate& 03 the ?ublia high;
          whys in violation of law. Liketise, section
          6, art, 827ai Vernoq*a Ann+ P. C., authorizes
          831fnsgcctor to stop a vehicle and weigh ft,
         ,if he hns reason to b&love that its load ex-
          oeeas that allow& by law; and, if the load
          fs excessive, require the operator to roduoe.
          it to the amount praaoribeaby the eat. It
          clearly appears that this saotion of the stat-
          ute aoes not prohibit the use.of motor vehl-
          oles on the publio highways, but is merely
          Q regulationof their use. Tlmrofore, iI
          the offioer should have probable CQUSO to b'e-2
          Ueve that a motor.vehlcleis being operated
          withcut a permit, or tbat:it Is being opcr-
          ated tith'an un&wi'ul:~loud,he'would hnva
          the r&&t, without a search warrant to stop
          the driver ana @restIon him about his ri&t
          to operate a motor vehiole upon the publio
                                                               -
                                                                   3s

no.?,orabl.e
         J..C. Voyles, pege II


    h:.&~ays, and, if need'&, asco?%alnwhether
    the opcration.oSthe rzo-;orvohtcle is in
    violetioa of law; ariOif such driver is oger-
    a,tingthe rzotorvehicle ir:viel-tion of lav,
    ar,-$sthFn,:Mlthouta menrrmt.~ To hold
    othardse would recder iwffoctive the rea-
    mw.ble and vho1eso.m LI;XGemctea 'fortho
    pmO0tiOn    0f   tn3   FJS~C   ma   th0   high~O~-~.~

          ?':e
             quote fro& the case of 2001:v.'3tate, (Texas'
court tt Csinlug;lATpeals])EXI S..%. (26) 4C);as Sollowsr
            *Vieflnci:roznthe tastiz.onythet this
     IlEgector, c&tar hemi:;; tbZi3truck c.ouing,
     flsshed his lisht anit?.irsctc~the arpellnnt
    to drive to the side of tke rczd end be-
    wai-@aa up] which the a~>ulkat readily
    ax, nod.tifter~~~$h    vk?l:.hbt
                                  ha& been psoer-       .:
    talncd a>pellmt tqreab to drivs     into .",an *      ':
    Xarcos, a short distance amy an?3be there
    col&~oiionestntfooary soaloo, where then
    cape   result wan obtained. That thfs in-
    sQector had authority,EO to do, 'a3find to '~
   .be,h&I by.our Supeme Court in tho oaae
    of 1Iew::'ay  Lumber Co;v.'Sxisith,12B
    92s. 173r.96 8. w.%2a 232, Ona in an ax-      ’ .’   ~.
    h.zustive,opirion   by Juotioo sharp it is said, :
    oh nce 290 of 96 9. i'l.   2d thoreof: '&ee-
    vlsu,    section.6, art. 8270, VpMon~s Ann..
    3. C., authorizea on irs~octor to.stoD a
    vohicle.fr,B   veir& it, If ha has raaeon to
    bsllbve that fts load exceeds thct oll.Wed:
    by lam; and, if the load la excessive, re-
     g&o the .operatorto reCuoa it to tho
    ozmunt pesoribed by the act.. It cl3arly
    anganrs that this seetion of the statute
     cobs not'prohibit the use'of uiotor~~h.iolos     ’
    on the pblio PQhmys, but fs Eerely a
     regulation of thair 1.133. Thorofora, if the
     oiffoor should have 'probablecause to be-
    ,liovethatEa&otor vahlcle is being OPCtrQt-
     oa wlthout'a portit, or thkt it Is beiw
     0,33mtaa   with an unmmiL load, hc would-
    hme the r.ight without,u smrch warrant,.
    .to stog the driver ana gu03t;iochim about
    his right to operata 8 sotor vehicle U94n
Doxrnble J. C. Voylas, Fa60 12


     tks gublic highways, artlib,
                                if mod be, as-.
     czrt;in whothor the cporatitn of tho r?otor
     vckicle is in violition of lm; aad if such
     cLrivcris operatins the riotorvehicle lo
     violation of law, ccrsst bin without a
     .m:
       t.v.?
     ._-_ Et . To hold othlcmlsowolil0romlor
        *.-
     inoffoctivotha IXx3Gnzblt3  sod v?holasono
     law anacte8 for the 7rosoctionof tho sub-
     lie aildthe h.tf$lrxp3.'
          "T&s court has hold In TIaadVW-~Btato,
    131 33s. Cr.,& 96, 96 9. Ii.26 5s1, thnt the
    lo~inldxareho9 Avon th0 above txmtionob
    Domrs as set forth in Art. 62?a, %x3. 6,.
    cu,srz,to llceilseOna woizht inspeotorsof
    thu ?:i&xay Departnmt only, au&that a
    ccnstabla or other gabo officer ot the
    estatehx no suoh powar. This opinion in
    the l?oa% case ms cited and followed by
    tho &??rillo Court OS Civil.Ap2aals in the
    c&se of Do Shong Motor Proi&t Lines,
    ICC. V. Bopkins, ot al, 39 So,a. 2d 1033,
    vhore the freight lines we?.%saeklng an '
    injunctioncgaainstHopkins, a aeppty she-
    riff, mho xas tiei ing aa cauSiag   b  be
    xvdghhe8appellantPs trucks for the pur-
    pose of nsoertainingwhether or not aaPB
    wars ovf3rloadeacIt tvaatherein held that-1
    such  officer Bid &ot have that powor, saB!e
    huving bean lod@H alone.in guoh inqmo-      .
    t0rs.n
          5% call your particularattention to the followLng
portion of Section 3s of Article 027a, supra, to wit:
         *Such cozy of l&o registrstionliaense
    roceiat shall bo disPlayod to any ori'icer
    authorizoi!to enforcrsthisaot.lV
          Ohvl&sly, the officers outhoZ%zed to enrorca the
          have the:authorityto flag down or slgoal the.
act'17oul.d
o_caratorsor such vohi~lea to stop in or&r that such 0rri-'     .,
cars could have the opDortun.ity to request the operator to   ~.
display the re&strotlon reoeiDt for suoh vehlole. viehave
oonclude&that Soctiona Ba cjinb6 of Article 02'?a,Vr .L.I. P. C.,
sh~ulu be construed to&tlriaran8 that the orrlcers hamed in
saatfon 0 art3the drricm3 authorized to enforce Section   5a.
x?ocorable
         J. C* Yoyles,:Pa$o I.3


          Conference opbion  Eo. 3058 of.this .dogar&tent
holds, anong othor things, that a constable is not entitled
to a foe for sumoning witnesses uselesshe actually -oned           -
nalc?Y~ltnosses.
         Ye a_uoto.frm o&&on   No. 0-QG3 of this dopsrtmnt
as :0110ws                       .
         %I  answr to ymr TLestions (a) and (b)
    of w,astion X0. I, the dotorzaination
                                        or whether
    or not tho mtorid wan under orrsst by the
    constable dapondo upon the Sollowi5~issue of
    fact:
         **If the rcotorliot'
                           had attempted to
       loam at the tim the ocnstable stopped
       bin, would tho constabl,lo
                                have pamltted                 .'
       .hirz
           to loavo??
          You am ret aoLfullg n&vised that it is
     the o inlon of th8s dogartmat that if the abova
    'questPon be anawared in tho mgative, the.qotor-
     istwas under arrest. ,Sfthawabove question ba
     anmxmd in the affirmtim, tho notorletwas
   ' not under arrest.. You am rurther respeotfully
     a~¶viasdthat it is the opinion or this.depart-
   "gent that  if tho above guostion be ahswerad In
     tha negative tha dzivor'was urrOorarregt, re-
     &arKloss of whotfieror not the co56table took
     the notorist'o bomLn
         Tiequota fro3 ~opinionfib.O-2104es   roiiowi3r

         *It is a rga:unstLon
                           'offact as to whatliceOF
    not thchicense and Esol~ts Inspootorarrested
    the truck driver at the tium he stocped him and .
    gave hlzna ticket,. If tha'truck &river was,ar-
    rested by the License and W:aights&ispoctor it
    m3 tpe d,utyof tha Lioonso and weights Inspec-    .e
    tor to carry the truck drivar. before the near-
    est magistrate an8 thla duty oould not be par-
    formed by the &vin,",oE:a 'ticket'unauthorized
    by law. It hey&i& not arrest ths truck driver
    thnre~was no~nocossltg or lnwful reason for hipr
   .attomptedoffort to requlra the truck 8rivar to
    appear in court at.a luter date upon the pur-
                                                                      .

fibnorable
         Y. C. Voyles, Page 14


    portea authority,oSa *t$ckot'. IS the truck
    driver was arrested and relecsed without author-
    ity of law, he would psrhaps occupy the same
    status 0s *an escaped prisoner*. Eut regara-
    less of whether or not the truck driver V.U an
    'escaped prisoner' IS the co%a'tzbleexec'uted
    a valid warrtintOS nrrost l?gal-lyissued by
    the Justioe of the ?eace by.ar?estlngsaid
    truck driver at a later date he would be en-
    titled to an arrest See an4 his groper mll’e-
    E&e.  IS he executaa vella subpoenes for wit-
    ness& in the case lawf'ul~yissued.by.the
    Justi'oeOS thenP&ace he would be entitled~to
    his Sees ana mileage for-executingsuch pro6
    oess.*
         owe enclose herewith copies or said opinions Sor
your iniormiition.    ..~
          Xe respectfullycall yoUr attention.tothe follow-'
lngprovisions of-House B1l.l.
                            20; 47th Legislature OS Texss,
known as the Drivei@*e.Lioense
                             Law, oobified as -4rtiole~6687b,
Vernon'sAnnotatea.TexesCisil Statutes, to wit: :     '. '.'.
          weotion          1. .DeS+nition of      ~ras,ana.       :
    phrases.                              ,~~.:
                                                              .
         w(m) *Ope&t&;r    ZTery peYr.son,
                                         other
    than a ohauffeur or oolt?ntsxcial
                                   operator;whn
    is in actual physioal control of a,motor vehi-
    cle u?on a highway.
         w(n) WommerolaJ.o;lerator.*Every per- .~
    son who is.the Urlver of a motor vehicle fle-
    signed or used Sdr the'transportationOS pro-'
    perty, inclutlinfj all vehioles used for delivery
    purposes, while da.    yTehicleIs being used for
    commeroitilor aellvery'purpose~.'
         w(o) '%hauSSeur~&f.'~~
                            ‘EPeryperson'whois :
                                       or for
    the driver SOT wage~c%~~:oompensation,
    fare, OS,a motor :y,ehi@le
                            .,
                           :.trf3nsporting
                                         passe?- '.",
    gers.         L:-
           ”
               .   .   .
                              ,.   .   ;, -   :
HonorableJ. C. Voylea, Rags 15


         Weotlon 13: License to be carried and
    exhibited on a-a.
         "Every licensee shall have his dperator*s,'
    coznorolol operator's or chauffeur'slicense in
    his inmediate ~ossssslon et all  times when OD-
    crating a noto; vehicle and shall display th;
    szme. uuon domona of a magistrate or any.ofSioer
    OS a Court of coaoetent jurisdictionorany
    oaaoe oSSlcer.W Itindersooring  ours)
         Article 36, Fernon's Anootatea Texas Code of Crim-
inal Rrocoaure, reads as follows:
         "The following are 'peace ofSic'ors:*the
    sheriff and his deputies, constabls, ths mar-
    shal or policemenbS an incorgorateatoxm or            I
    city, theofficers, non-commissionedoffi-             '.i
                                                          /
    cers and privates of the State ranger force,
    ana nny private person speciallyappointed to
    .exacute.oriminalprocess.*
          Tho case-of Xllson v. Stcte, (Texas Court of Grim-
irtalAppeals) 36 3:-W. (2d) 733, h01Os tht   a acputy constable
Is a peaoe officer.  'Thiscase holan~thatalthou$ deputy
constablesati not named In~Ar'tiole  36, Y. .I.C. C. I?.,supra,
as peace offioers, they are goace officers  by virtu8.oS
Article 6869& Revissd'CivilStatutes of Texas.
         Ue answer your questions as follows:
          i. In your first question you.reSer to Section 5
of Article 827a,,1936. Undoubtedly,you mean to refer to
SectionSa,.~which was amended by tha 47th Legislature. It
Is our opinion that a consttible,-deputyconstableanQ city
police oSSioar a0 not have authority to st0p.a motor vehiole
for the purpose of aeman&lng the motorist to Oisplay to
such offiaer the registrationlicense receipt for suoh auto-
mobile required under Article 827a, Section Sa, sugra, re-
gardless of whethar or not such officer had probable'cause
to bel.lsvethat such motor vehlole or motorist had no such
registrationpapers. It Is our ,Surtheropinion that under
Section 3a, supra, the other officers named in your request,
to wit, sheriff,aeguty shertfS~an&highway patrolman,would
have the authority.to stop and request o?orators of the
vs~olos namsd in the statute to show or display to such
officer the,reglstrationlicense receipt for such vehicle,
                                                         '.




                                       ,
HoxC8ble   J. C. Voyles, Page 16             *
                                                                  .

an& ‘l-trzouldnot'be necessary So& such officers to have.
,probable cause to believe that such motor vehlole or motor-
ist had no such registration-&]!ers. IS the motorist re-
fused to display such registratfonpapers to the sheriff,
ds;!:tysherlSS or highway patrolnan be would be subject to
a fine and such refusal would, xe think, in a proper case
coxtltute probable cause authorizing such officer to
search tke vehicle. It is our further opinion that all
peace officers, Including ths officers named In your re-
quest, to wit, sheriff, dapgty sheriff, constable,deputy
canstsble,city tolice officer and,highwaypatrolman have.
the legal right to stop and request motorists to display
to any of such officers, their operator's,caqerclal
ogerator*sor chauffeur'slicense, and It would not be
recesaarySor.such officers   to.heve probnble cause to be-
lieve that such motorists did.not have such licenses...IS
the motorist refused to dls:lag,suchlicense or licenses
to a peece offioer and cozld'not produce his license in
court at ihls trial he would La subject to a Sine and such
refusalwould, we think, in a &roper case oonstituteprob-
eble .causeauthorizingeuch peace officer to searoh the
motor v~shioX0. IS a~constable,deputy constable or city po-
lice oSSioer.shouldstop-an operator&~oommsrolal.motor
vehitile-to aemena the display of his commercial operator's
license,and the operator proal;loss his proper license suoh
officer.has.noauthority to demand.thatthe operator display
his registrationpapers required..under  Section Lia,supra,
and would have no authority to search the operatorlsvehlole
for such papers, OS course, suoh,peaoeoffioers would alao
have euthority to make such other searches an8 seizure8 _,
upon probable cause as the -lawauthorizes.
           2. We agree with your   answer   to the second ques-
tion.
           '3. We agree with your answer to the third quee-
tion.                      .
       .   4. Th~"'a~sw~~ to your fourth questionwiil aegena
 upon the facts 8s ,to.whotheror not an &rest was made by
 ths officer under the rule.&aid down &inopinion No. O-963 and
,upon the further question as to whether the arrest wlthout
 wcrraht was authorized py law. Is the oSSioer.=a6 an arrest
 for an offense u&es oiroumstsuoeswhloh the law authorized
 him to make without warrant he would be entitledto an 82-
 rsst See. IS nQ.arrest was maa? 05 IS en illegal a.rrest,was
made no arrest fe:?would be &ue ths,uSSloer.
                  EoaorableJ. C..Voyles,Page 17


            5.   In ansimr   to yaur fifth question, it Is our
   opbion under the.fncts stated tht the officerwould not
  be eattitladto a vJitnessfee, reg.ardless.ofwhether the alp-
  rest was legal or illegal. -(Ue do rot pass on the question
  of i?hetheran arrest was made aud if made, mhather legal or
  illc~al,as re.do not Save suSficlcntfacts.to.passon these
  questions.)
               6. In ansmer to your sixth question it Is our
   opinionthat if the officer made a le;;al.S.arrestrrithout
   QZrritnt he would have already earnap-hig'arrestfee and it :
   v,ouldnot be necessary to serve.tha defkaknt with a warrant
   in order to earn h¶.sfee. If &heoffitier.made'noarrest or
   made an illegal arrest YJithoUtwarmznt, he;kould,.ofcourse,
   not be entitled to an arrest fee; bowaveg, if he subsequent-
   ly made a legal arrest.heiiJould be.entftledto an arrest fee.
   He zould, however, in no case,be entitled to more than one
.~ arrest fee.          :          ./
                                   .’
            7. .Your seventh..qu&stion
                                     is rather broad and we
                                 pass on same. The innocence
                             officer v~ill'dapendupon all
                             In each case.          .',
  .                                                       :
      .I                              "Very truly yours




                                                         .